



Exhibit 10.1


Finisar Corporation
January 11, 2018


Michael Hurlston
14527 Singing Hill Lane
Saratoga, CA 95070


Dear Michael:
I am pleased to offer you a position with Finisar Corporation (the “Company”) as
its Chief Executive Officer reporting directly to the Company’s Board of
Directors (the “Board”) commencing on January 11, 2018 (the “Hire Date”). Unless
otherwise defined in this letter, capitalized terms will have the meanings set
forth in Appendix A.
1.Duties.  As Chief Executive Officer, you will have such duties, authority and
responsibilities commensurate with those customarily associated with that
position, including such duties and responsibilities of at least equivalent
level as reasonably assigned by the Board. During the period that you serve as
the Company’s Chief Executive Officer, the Company will nominate you to serve as
a member of the Board, and you will be appointed to the Board on the Hire Date.
You will devote substantially all of your business time, attention and skill to
such duties, use your best efforts to promote the success of the business of the
Company, and perform your duties in compliance with the Company’s personnel
policies, code of conduct, and applicable law. For the duration of your term of
employment with the Company, you agree not to (a) actively engage in any other
employment, occupation or consulting activity for any direct or indirect
remuneration or (b) render commercial or professional services of any nature to
any person or organization, whether or not for compensation, in each case,
without the prior written approval of the Board. The Company hereby consents
that, during your employment with the Company, you may continue to serve on the
Advisory Board and other committees of Vilynx.
2.Base Salary.  You will receive an initial annual base salary of $700,000 (the
“Base Salary”), which will be paid, less applicable withholdings and authorized
deductions, in accordance with the Company’s normal payroll procedures.
Commencing in May 2019, the Compensation Committee of the Board (the
“Committee”) will review your Base Salary annually for adjustments as determined
by the Committee in its discretion.
3.Annual Performance Bonus.  Commencing in fiscal year 2019 (i.e. April 30, 2018
through April 28, 2019), you will be eligible to receive an annual cash bonus,
with a target bonus amount of 115% of your Base Salary, based upon achievement
of annual Company and individual performance objectives provided to you in
writing within 90 days after the close of each fiscal year as established by the
Committee in consultation with you (the “Bonus”). Following the end of each
fiscal year, the Committee will determine in good faith the extent to which the
performance objectives relating to the Bonus for that year were achieved and the
extent to which the Bonus becomes earned for that year. In addition, if the
Company’s performance during the fourth fiscal quarter of fiscal year 2018
results in an accrual for management and employee bonuses generally for such
quarter, the Committee may, in its sole discretion, award you a bonus, based on
the Board’s assessment of your performance during such fiscal quarter. For any
fiscal year in which you are eligible to earn a Bonus, you must be actively and
continuously employed through the end of the applicable fiscal year and the date





--------------------------------------------------------------------------------





bonuses are paid generally to the Company’s executives for that fiscal year. Any
Bonus payment will be subject to applicable withholdings and authorized
deductions.
4.Employee Benefits.  As a full-time employee of the Company, you will be
eligible to participate in the employee benefit plans, including health, dental
and vision insurance plans, and other benefits outlined in the Company’s
employee handbook (including paid vacation and sick days) that are generally
made available to senior executives of the Company, subject to the terms,
conditions and eligibility requirements of such plans and the employee handbook.
You shall also be deemed a participant in and be eligible to receive the
benefits in the Company’s Executive Retention and Severance Plan (the “Severance
Plan”). You shall be entitled to enter into the Company’s standard director and
officer indemnification agreement.
5.Expenses.  You will be entitled to reimbursement for all reasonable and
necessary out-of-pocket business, entertainment and travel expenses incurred in
connection with the performance of your duties hereunder in accordance with the
Company’s expense reimbursement policies and procedures.
6.Equity Grants.  
a.Initial Stock Option: It will be recommended that the Committee grant you on
the Hire Date an option (the “Option”) to purchase 740,000 shares of the
Company’s common stock.  The Option will have an exercise price equal to the
closing price (in regular trading) of the Company’s common stock on NASDAQ on
the Hire Date (the “Closing Price”) and will vest as follows: an initial
installment equal to 20% of the Option shares shall vest on the one year
anniversary of the Hire Date and, thereafter, the remaining 80% of the Option
shares shall vest in fourteen substantially equal installments on each
subsequent three month anniversary of the Hire Date, with the first such
installment vesting on April 11, 2019 and the fourteenth installment vesting on
June 11, 2022, subject to you continuing to provide services to the Company
through each such vesting installment date. The Option will be an incentive
stock option to the maximum extent permitted by applicable law and, once vested,
no stock options granted to you by the Company will be subject to any
forfeiture, clawback or Company repurchase rights except as provided by
applicable law or stock exchange rules. The Option will have a maximum term of
10 years, subject to earlier termination in connection with a termination of
your employment or a change in control of the Company; provided, however, you
will have ninety (90) days following the Separation Date to exercise any vested
stock options, except in the event of a termination due to death, Disability (as
described in the Plan) or in connection with a Change of Control (as described
in the Severance Plan) (in which case a longer time period for exercise of
vested stock options shall apply, as provided in the applicable plan). The
Option will be subject to the terms of the Company’s current stock incentive
plan (the “Plan”) and a stock option agreement evidencing the terms of the
Option, with such agreement to be consistent with the terms herein.
b.Initial RSU Award. It shall be recommended that the Committee grant you on the
Hire Date an award of restricted stock units (the “RSU Award”), with the number
of restricted stock units subject to the RSU Award determined by dividing Three
Million Dollars ($3,000,000) by the Closing Price. The RSU Award will vest in
substantially equal annual installments on each of the first four anniversaries
of the Hire Date, subject to you continuing to provide services to the Company
through each such vesting installment date. The RSU Award will be subject to the
terms of the Plan and a restricted stock unit award agreement evidencing the
terms of the RSU Award, with such agreement to be consistent with the terms
herein.
c.Subsequent Equity Grants. Commencing on May 1, 2019, you will be eligible to
receive annual stock option and/or restricted stock unit awards as the Committee
determines in its sole discretion at the same time that it generally determines
grants of equity awards to other Company senior executives.





--------------------------------------------------------------------------------





7.
Termination. Subject to the terms of this Section 7, you will be employed by the
Company on an at-will basis and your employment with the Company may be
terminated at any time by the Company or you, for any reason, with or without
cause, and with or without advance notice. The effective date of the termination
of your employment for any reason is referred to herein as the “Separation
Date”. Upon the earlier to occur of the Separation Date and the date you cease
serving the Company as its Chief Executive Officer, you shall be deemed to have
automatically resigned from the Board and you agree to promptly take all actions
reasonably necessary to effectuate such resignation and to remove yourself as an
authorized signatory for the Company for any purpose.

a.Termination Due to Death or Disability. Your employment with the Company will
terminate upon your death or due to your Disability. Upon a termination due to
your death or Disability, the Company shall not be obligated to make any further
payments to you hereunder, except amounts due as Base Salary that have not yet
been paid as of the Separation Date, any accrued but unused vacation earned as
of the Separation Date, and reimbursement for any documented expenses incurred
prior to the Separation Date in accordance with Section 5 of this letter
agreement (collectively, the “Accrued Obligations”).
b.Termination by You. You may terminate your employment with the Company without
Good Reason at any time with sixty (60) days advance written notice to the
Company, which the Board may accelerate to an earlier date at its discretion so
long as it provides you with Base Salary for a period of at least fifteen (15)
days or the number of days remaining through the notice period you provided.
Upon a termination of your employment by you without Good Reason, the Company
shall not be obligated to make any further payments to you hereunder, except for
the Accrued Obligations. You may also terminate your employment with the Company
with Good Reason in accordance with the notice, cure and termination provisions
set forth in the definition of such term in Exhibit A. If your employment is
terminated by you for Good Reason, in addition to the Accrued Obligations, you
will be eligible to receive the severance benefits set forth in Section 7(d) or
Section 7(e), as applicable.
c.Termination by Company. The Company may terminate your employment with the
Company with or without Cause at any time upon written notice to you. Upon a
termination of your employment by the Company for Cause, the Company shall not
be obligated to make any further payments to you hereunder, except for the
Accrued Obligations. If your employment is terminated by the Company without
Cause, in addition to the Accrued Obligations, you will be eligible to receive
the severance benefits set forth in Section 7(d) or Section 7(e), as applicable.
d.Termination Other than for Cause, death or Disability, or Resignation for Good
Reason, in each case within the Change in Control Period.  If during the Change
in Control Period, (i) the Company (or its successor) terminates your employment
other than for Cause, death or Disability or (ii) you resign from your
employment with the Company (or its successor) for Good Reason, then, provided
you sign and do not revoke the Release as provided in the Severance Plan and you
comply with all of your obligations under the Confidential Information Agreement
(as defined below), you will be entitled to receive, in addition to the Accrued
Obligations, the severance benefits set forth in Section 5 of the Severance Plan
(the “CIC Severance Benefits”).
e.Termination Other than for Cause, death or Disability, or Resignation for Good
Reason Outside the Change in Control Period.  If other than during the Change in
Control Period, (i) the Company (or its successor) terminates your employment
other than for Cause, death or Disability or (ii) you resign from your
employment with the Company (or its successor) for Good Reason, then, provided
you sign and not revoke the Release within 60 days of the date your employment
with the Company (or its successor) terminates and you comply with all of your
obligations under the Confidential Information Agreement, you will be entitled
to receive, in addition to the Accrued Obligations, the following severance
benefits subject to the terms of Appendix A (the “Severance Benefits”):





--------------------------------------------------------------------------------





i.a lump-sum cash payment equal to twelve times your Base Salary Rate to be paid
on the sixtieth (60th) day following your Separation Date (or within 10 business
days thereafter);
ii.if such termination or resignation occurs within the first 12 months
following the Hire Date, accelerated vesting as of your Separation Date with
respect to 20% of the shares underlying the Option and 25% of the shares
underlying the RSU Award, with any portion of each such award that is not vested
after giving effect to this acceleration provision to terminate as of your
Separation Date; and
iii.reimbursement (or, at your election, direct payment by the Company to the
applicable plan administrator) of the premiums necessary for you to continue
healthcare coverage for you and your eligible dependents under the Company’s
group medical, dental and vision insurance plans pursuant to the Consolidated
Omnibus Budget Reconciliation Act (“COBRA”) or, as applicable, Cal-COBRA for a
period commencing on the Separation Date and ending on the earlier to occur of
(X) the twelve (12) month anniversary of the Separation Date, (Y) the date you
become eligible for healthcare coverage from a subsequent employer (and you will
be required to notify the Company promptly upon becoming eligible for such
healthcare coverage) and (Z) the date the Company no longer maintains a group
health plan for any of its employees.
f.No Duty to Mitigate. You shall not be required to mitigate the amount of any
payment or the value of any benefit contemplated by this letter agreement. No
payment or benefit provided for in this letter agreement shall be offset or
reduced by the amount of any earnings that you may receive from any other
source.
g.Consequences of Termination. The Severance Benefits and, as applicable, the
CIC Severance Benefits provided under this letter agreement to you shall be in
lieu of any termination or severance payments or benefits for which you may be
eligible under any of the plans, policies or programs of the Company or its
affiliates, or under applicable law, and shall be the exclusive remedy arising
out of or relating to the termination of your employment with the Company.
8.
Confidential Information Agreement; Compliance with Company Policies.  As a
condition of your employment, you are also required to sign and comply with the
Company’s standard proprietary information and invention assignment agreement
(the “Confidential Information Agreement”), which requires, among other
provisions, the assignment of patent rights to any invention made during your
employment at the Company, and non-disclosure of Company proprietary
information. Notwithstanding any provision in the Confidential Information
Agreement or any other agreement between you and the Company:

a.following termination of employment, you may retain, in hardcopy and/or
electronic format, and use any Microsoft Outlook Contacts and similar contact
information maintained by you as of your Separation Date, and may also continue
to maintain and use any personal or professional profile, accounts or contacts
contained on any LinkedIn, Facebook or other social media site or system
existing as of your Separation Date;
b.nothing prohibits use of general recruiting advertisements or search firm
services which are not targeted at the Company or any specific employee,
consultant or independent contractor of Company;
c.nothing prohibits you from providing truthful testimony or otherwise
responding accurately and fully to any question, inquiry or request for
information or disclosure of documents when required by legal process, subpoena,
notice, court order or law (including, without limitation, in any criminal,
civil, governmental or regulatory proceeding or investigation), or as necessary
in any legal dispute with the Company.
As a Company employee, you will also be expected to abide by the Company’s rules
and standards, including its personnel policies and code of conduct.





--------------------------------------------------------------------------------





9.
Prior Restrictions. You represent and warrant that (a) you are free to enter
into this letter agreement and become employed by the Company; (b) you are not
subject to any contracts or restrictive covenants with any current or prior
employer or other third party that materially restricts or interferes with your
obligations or ability to perform your duties under this letter agreement and as
Chief Executive Officer; (c) you will not use or disclose any confidential
information or trade secrets of any current or prior employer or other third
party (without express written consent of such third party) in connection with
your performance of duties for the Company; and (d) you will comply with any
lawful restrictive covenants that he has entered into with any current or prior
employer or other third party that prohibit you from soliciting any employees or
consultants of such prior employer or third party.

10.
Litigation/Audit Cooperation. You agree that following the termination of your
employment for any reason, you will reasonably cooperate at mutually convenient
times in connection with (a) the defense of, or prosecution by, the Company or
any of its affiliates with respect to any threatened or pending litigation,
arbitration, or in any investigation or proceeding by any governmental agency or
body that relates to any events or actions which occurred during the term of
your employment with, or service to, the Company; and (b) any audit of the
financial statements of the Company or its affiliates with respect to the period
of time when you were employed by the Company. The Company shall: (i) promptly
reimburse you for any reasonable travel or other expenses incurred by you in
connection with such cooperation; and (ii) except during any period you are
receiving severance, compensate you for any time spent in providing such
cooperation at an hourly rate of pay calculated based on your Base Salary as of
the Separation Date divided by 2080, provided, however, that the Company will
not compensate you for any time you spend providing testimony in any legal
proceeding.

11.
Conflicting Interests.  We also ask that, if you have not already done so, you
disclose to the Company any and all agreements relating to your prior employment
that may affect your eligibility to be employed by the Company or limit the
manner in which you may be employed. The Company understands that any such
agreements will not prevent you from performing the duties of your position and
you represent that such is the case. Moreover, you agree that, during the term
of your employment with the Company, you will not engage in any other
employment, occupation, consulting or other business activity directly related
to the business in which the Company is now involved or becomes involved during
the term of your employment, nor will you engage in any other activities that
conflict with your obligations to the Company. Notwithstanding the foregoing,
nothing herein or any other agreement between you and the Company prohibits you
from holding any passive interest in any investment funds or other passive
investments of no more than two percent (2%) of the equity securities of any
public company.

12.
Arbitration

a.In exchange for the benefits of the speedy, economical and impartial dispute
resolution procedure of arbitration, the Company and you, with the advice and
consent of their selected counsel, choose to forego their right to resolution of
their disputes in a court of law by a judge or jury, and instead elect to treat
their disputes, if any, pursuant to the Federal Arbitration Act.
b.You and the Company agree that any and all claims or controversies whatsoever
brought by you or the Company, arising out of or relating to this letter
agreement, your employment with Company, or otherwise arising between the
Company and you, will be settled by final and binding arbitration in Santa Clara
County, California or such other location as may be mutually agreed by parties
in accordance with the Employment Arbitration Rules and Procedures of Judicial
Arbitration and Mediation Services, Inc. (“JAMS”) then in effect, as modified in
any respect necessary to comply with California law for the arbitration of such
disputes. This includes all claims whether arising in tort or contract and
whether arising under statute or common law. Such claims may include, but are
not limited to, those relating to this letter agreement, wrongful termination,
retaliation, harassment, or any statutory claims under Title VII of the Civil
Rights Act of 1964, the Civil Rights Act of 1991, the Age Discrimination in
Employment Act, the Americans with Disabilities Act, or any similar federal





--------------------------------------------------------------------------------





or state laws, regulations, or constitutions. In addition, any claims arising
out of the public policy of California, any claims of wrongful termination,
employment discrimination, retaliation, or harassment of any kind, as well as
any claim related to the termination or non-renewal of this letter agreement
shall be arbitrated under the terms of this letter agreement. The obligation to
arbitrate such claims will survive the termination of this letter agreement. To
the extent permitted by law, the hearing and all filings and other proceedings
shall be treated in a private and confidential manner by the arbitrator and all
parties and representatives, and shall not be disclosed except as reasonably
necessary to prosecute or defend the dispute, in any related judicial
proceedings or as required by legal process, subpoena, notice, court order or
law (including, without limitation, in any criminal, civil, governmental or
regulatory proceeding or investigation).
c.The arbitration will be conducted before an arbitrator to be mutually agreed
upon by the parties from JAMS’ panel of arbitrators. In the event that the
parties are unable to mutually agree upon the arbitrator, JAMS shall provide a
slate of seven (7) arbitrators with experience in employment law and each party
shall have the opportunity to strike two names and rank the remaining
arbitrators in order of preference. JAMS shall then select the highest ranked
arbitrator to preside over the arbitration. If JAMS is unable to provide an
arbitrator who has experience in employment law, the parties may jointly or
separately petition the court for appointment of an arbitrator with such
experience. In resolving any matter submitted to arbitration, the arbitrator
will strictly follow the substantive law applicable to the dispute, claim or
controversy and the arbitrator’s authority and jurisdiction shall be limited to
determining the dispute in conformity with applicable law as to liability,
damages and remedies, to the same extent as if the dispute was determined by a
court without a jury. The arbitrator will have jurisdiction to determine the
arbitrability of any claim. The arbitrator shall have the authority to grant all
monetary or equitable relief (including, without limitation, injunctive relief,
ancillary costs and fees, and punitive damages) available under state and
Federal law. The arbitrator shall render an award that will include a written
statement of decision setting forth the arbitrator’s findings of fact and
conclusions of law. Judgment on any award rendered by the arbitrator may be
entered and enforced by any court having jurisdiction thereof. In addition to
any other relief awarded, the prevailing party in any arbitration or court
action covered by this letter agreement, as determined by the arbitrator or
court in a final judgment or decree, shall be entitled to recover its or his
costs, expenses, and reasonable attorneys’ fees to the extent permitted by law.
d.    Notwithstanding anything to the contrary herein, either party may seek
provisional injunctive relief (including temporary restraining orders and
preliminary injunctions) in any court of competent jurisdiction to ensure that
the relief sought in arbitration is not rendered ineffectual by interim harm.
You and the Company will also have the right to seek review in the California
courts in the event the arbitrator exceeds his or her authority or commits any
errors of law.
13.
Proof of Eligibility to Work.  For purposes of federal immigration law, you will
be required to provide to the Company documentary evidence of your identity and
eligibility for employment in the United States. Such documentation must be
provided to us within three business days of your date of hire, or our
employment relationship with you may be terminated without any of the benefits
described herein.

14.
Counterparts. This letter agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Photographic, facsimile or PDF copies of
such signed counterparts may be used in lieu of the originals for any purpose.

15.
Construction; Governing Law; Successors. Each party has cooperated in the
drafting and preparation of this letter agreement, and therefore, the letter
agreement shall not be construed against either party on the basis that any
particular party was the drafter. This letter agreement will be governed by
California law, without regard to its conflict of law rules. The Company will
require any successors






--------------------------------------------------------------------------------





or assigns to expressly assume and agree to perform this letter agreement in the
same manner and to the same extent that the Company would be required to perform
it if no such succession or assignment had taken place. The terms of this letter
agreement and all of your rights hereunder will inure to the benefit of, and be
enforceable by, your personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.
16.
Voluntary Counsel. You acknowledge and agree that you have read and understood
this letter agreement prior to signing it, you have entered into this letter
agreement freely and voluntarily and you have had the opportunity to seek legal
counsel prior to entering into this letter agreement.

17.
Attorneys’ Fees. The Company will reimburse you for reasonable attorneys’ fees
that you incur in connection with the drafting of this letter agreement in an
amount of up to $15,000.00.

18.
Entire Agreement; Modifications. This letter agreement and the documents
referenced in it, as modified in any way herein, including the Confidential
Information Agreement, constitute the entire agreement between the parties with
respect to the subject matter hereof and supersede and completely and
irrevocably terminates any and all other previous or contemporaneous
communications, representations, understandings, agreements, negotiations and
discussions, either oral or written, between the parties with respect to the
subject matter hereof. The parties acknowledge and agree that there are no
written or oral agreements, understandings, or representations, directly or
indirectly related to this letter agreement or your employment, compensation or
benefits that are not set forth herein. This letter agreement may be altered or
amended in any of its provisions only by the mutual written, signed agreement of
the parties hereto. In the event of any conflict between any of the terms in
this letter agreement and the terms of any other agreement between you and the
Company, the terms of this letter agreement will control.

19.
Deadline. To accept the Company’s offer, please sign and date this letter in the
space provided below. If you accept our offer, your first day of employment will
be January 11, 2018. This offer of employment will terminate if it is not
accepted, signed and returned by 12:00 p.m. on January 11, 2018.

We look forward to your favorable reply and to working with you at the Company.
Sincerely,
/s/ Robert Stephens    
Robert N. Stephens
Lead Director
Finisar Corporation
Agreed to and accepted:
MICHAEL HURLSTON


/s/ Michael Hurlston    
Michael Hurlston
Date:     









--------------------------------------------------------------------------------







Appendix A
ADDITIONAL TERMS TO EMPLOYMENT LETTER
Unless otherwise defined below, capitalized terms used herein will have the
meanings set forth in the letter agreement.
(1)
Section 409A.

(a)It is intended that any benefits and amounts payable under this letter
agreement shall either be exempt from or comply with Section 409A so as not to
subject you to payment of any additional tax, penalty or interest imposed under
Section 409A. The provisions of this letter agreement shall be construed and
interpreted to the maximum extent reasonably permissible to avoid the imputation
of any such additional tax, penalty or interest under Section 409A yet preserve
(to the nearest extent reasonably possible) the intended benefit payable to you.
Any installment payments provided for in this letter agreement shall be treated
as a series of separate payments for purposes of Section 409A.
(b)If you are a “specified employee” within the meaning of Treasury Regulation
Section 1.409A-1(i) as of the date of your separation from service (as defined
under Section 409A), you shall not be entitled to any payment or benefit
pursuant to Section 7(d) or (e) until the earlier of (i) the date which is six
(6) months after your separation from service for any reason other than death,
or (ii) the date of your death. The provisions of this paragraph shall only
apply if, and to the extent, required to avoid the imputation of any tax,
penalty or interest pursuant to Section 409A. Any amounts otherwise payable to
you upon or in the six (6) month period following your separation from service
that are not so paid by reason of this paragraph shall be paid (without
interest) as soon as practicable (and in all events within thirty (30) days)
after the date that is six (6) months after your separation from service (or, if
earlier, as soon as practicable, and in all events within thirty (30) days,
after the date of your death).
(c)To the extent that any benefits pursuant to Section 7(d)(iii) or 7(e)(iii) or
reimbursements pursuant to Section 5 are taxable to you, any reimbursement
payment due to you pursuant to any such provision shall be paid to you on or
before the last day of your taxable year following the taxable year in which the
related expense was incurred. The benefits and reimbursements pursuant to such
provisions are not subject to liquidation or exchange for another benefit and
the amount of such benefits and reimbursements that you receive in one taxable
year shall not affect the amount of such benefits or reimbursements that you
receive in any other taxable year.
(d)If you or the Company reasonably determine that any payment or benefit
hereunder will violate Section 409A, you and the Company will use commercially
reasonable efforts to restructure the payment or benefit in a manner that is
either exempt from or compliant with Section 409A.  You and the Company agree to
execute any and all amendments to this letter agreement as they deem advisable
to help comply with the distribution provisions of Section 409A in an effort to
avoid or minimize, to the extent allowable by law, the tax (and any interest or
penalties thereon) associated with Section 409A. If it is determined that a
payment or benefit under this letter agreement was (or may be) provided in
violation of Section 409A, the Company will cooperate reasonably with any effort
by you to mitigate the tax consequences of such violation, including cooperation
with your participation in any IRS voluntary compliance program or other
correction procedure under Section 409A that may be available to you.





--------------------------------------------------------------------------------





(2)
Definitions.

(a)“Base Salary Rate” shall have the meaning ascribed to such term in the
Severance Plan.
(b)“Cause” shall have the meaning ascribed to such term in the Severance Plan.
(c)“Change in Control” shall have the meaning ascribed to such term in the
Severance Plan.
(d)“Change in Control Period” shall have the meaning ascribed to such term in
the Severance Plan, except for purposes of this Agreement, the Change in Control
Period shall be deemed to commence ninety (90) days before a Change in Control.
(e)“Code” is defined as the Internal Revenue Code of 1986, as amended.
(f)“Disability” is defined as a mental or physical impairment that renders you
unable to perform the essential functions of your position with the Company,
after taking into account any reasonable accommodations that do not impose an
undue hardship on the Company, for a period of ninety (90) consecutive days or a
total of one-hundred twenty days in any rolling one-year period (“Disability”),
as determined by the Board in its discretion.
(1)“Good Reason” shall have the meaning ascribed to such term in the Severance
Plan, except that such acts or omissions giving rise to a termination for a Good
Reason shall apply before (as well as upon or after) a Change in Control.
(2)“Release” shall have the meaning ascribed to such term in the Severance Plan.
(g)“Section 409A” is defined as Section 409A of the Code and the final
regulations and any guidance thereunder and any applicable state law equivalent,
as each may be amended or promulgated from time to time.
(h)No act or failure to act on your part shall be considered “willful” unless it
is done, or omitted to be done, by you intentionally, in bad faith and without
reasonable belief that the action or omission was in the best interest of the
Company.
(3)
Limitation on Payments.  

(a) Notwithstanding anything contained in this letter agreement to the contrary,
to the extent that the payments and benefits provided under this letter
agreement and benefits provided to you, or for your benefit, under any other
Company plan or agreement (such payments or benefits are collectively referred
to as the “Benefits”) would be subject to the excise tax (the “Excise Tax”)
imposed under Section 4999 of the Code, the Benefits shall be reduced (but not
below zero) if and to the extent that a reduction in the Benefits would result
in you retaining a larger amount, on an after-tax basis (taking into account
federal, state and local income taxes and the Excise Tax), than if you received
all of the Benefits (such reduced amount is referred to hereinafter as the
“Limited Benefit Amount”). Unless you shall have given prior written notice
specifying a different order to the Company to effectuate the Limited Benefit
Amount, any such notice consistent with the requirements of Section 409A of the
Code to avoid the imputation of any tax, penalty or interest thereunder, the
Company shall reduce or eliminate the Benefits by first reducing or eliminating
those payments or benefits which are not payable in cash and then by reducing or
eliminating cash payments, in each case in reverse order beginning with payments
or benefits which are to be paid the farthest in time from the Determination (as
hereinafter defined). Any notice given by you pursuant to the preceding sentence
shall take precedence over the provisions of any other plan, arrangement or
agreement governing your rights and entitlements to any benefits or
compensation.
(b) A determination as to whether the Benefits shall be reduced to the Limited
Benefit Amount pursuant to this letter agreement and the amount of such Limited
Benefit Amount shall be made by the Company’s independent public accountants or
another certified





--------------------------------------------------------------------------------





public accounting firm or executive compensation consulting firm of national
reputation designated by the Company (the “Firm”) at the Company’s expense. The
Firm shall provide its determination (the “Determination”), together with
detailed supporting calculations and documentation to the Company and you within
ten (10) business days of the date of termination of your employment, if
applicable, or such other time as reasonably requested by the Company or you
(provided you reasonably believe that any of the Benefits may be subject to the
Excise Tax), and if the Firm determines that no Excise Tax is payable by you
with respect to any Benefits, it shall furnish you with an opinion reasonably
acceptable to you that no Excise Tax will be imposed with respect to any such
Benefits. Unless you provide written notice to the Company within ten (10)
business days of the delivery of the Determination to you that you dispute such
Determination, the Determination shall be binding, final and conclusive upon the
Company and you.





